Ingraham, J.,
(dissenting.) The injunction in this case restrained the defendant from making the sale of any anti-friction metal, alloy, or compound whatsoever; from assisting any person or corporation in the manufacture or sale of any anti-friction metal, alloy, or compound; and from engaging or continuing in the employ of any person or corporation whatever, either directly or indirectly, in the manufacture or sale of such metals. The only covenant of the defendant which would serve as the foundation for such judgment is that contained in Exhibit K, where the defendant covenants not to assist in any way, directly or indirectly, in the manufacture or sale of anti-friction metals in the United States, without the consent of the said company, (the plaintiff.) Considering the relation that existed between the defendant and the Millers; that the defendant is an uneducated man, not accustomed to business transactions of this character; that the effect of this judgment will be to prevent this defendant from earning his living in any way except as this plaintiff may permit, without any obligation on behalf of this plaintiff to pay him any sum of money except 10 per cent, of the net *255profits arising from the sale of the metal,—I do not think an agreement is presented which a court of equity, in the exercise of the judicial discretion vested in it, should specifically enforce. From the nature of the agreement the failure of any express covenant on behalf of the Millers or plaintiff to pay the defendant anything, and the fact that the defendant gave up his inventions, his right to work for any one except the plaintiff, without any agreement that he himself should be employed by the plaintiff, would seem to indicate that defendant could not have understood what he was doing, or the effect of the contract that he made. This is an application to a court of equity for equitable relief, and the«contracts themselves are so inequitable that I do not think this court should enforce them.